                     Case 3:21-cv-01644-MMC Document 68
                                                     69 Filed 05/20/21
                                                              05/24/21 Page 1 of 1
                                                                                 2
                                                                                                                                    Reset Form

CAND Pay.gov Application for Refund (rev. 10/19)


                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
                 APPLICATION FOR REFUND (USDC-CAND PAY.GOV)

                                         PAY.GOV TRANSACTION DETAILS
IMPORTANT:
  Complete all required fields (shown in red*); otherwise, your request may be denied and require resubmission.
  In fields 3-6, enter the information for the incorrect transaction (the one for which you are requesting a refund), not the correct
    transaction that appears on the docket. This information can be found in the Pay.gov screen receipt or confirmation email.

 1. Your Name:* Elizabeth A. Saunders                                    7. Your Phone Number: (512) 936-0567
 2. Your Email Address: * elizabeth.saunders@oag.texas.gov8. Full Case Number (if applicable): 3:21-cv-01644-MMC
 3. Receipt Number:*                           0971-15752577                                               Attorney Admission
                                                 03/25/2021                                                Civil Case Filing
 4. Transaction Date:*
                                                                                                           FTR Audio Recording
                                                                         9. Fee Type:*
 5. Transaction Time:*                           3:34 pm                                                   Notice of Appeal
                                                                                                    ✔      Pro Hac Vice
 6. Transaction Amount
                                  $ 317.00                                                                 Writ of Habeas Corpus
   (Amount to be refunded):*
 10. Reason for Refund Request:* Explain in detail what happened to cause duplicate charges or no fee required.
  For a duplicate charge, provide the correct receipt number in this field.
  If you paid a filing fee in an abandoned case number, note that case number here (but e-file the refund request in the open case).
Duplicate charge. The ECF system froze as I was entering the credit card information for Ryan Walters's motion to appear pro hac vice (ECF 28).
The credit card was charged twice. The correct receipt number is 0971-15752659. Please refund the duplicate charge (317.00, receipt number
0971-15752577). Thank you very much for your assistance.




9     Efile this form using OTHER FILINGS ˢ OTHER DOCUMENTS ˢ APPLICATION FOR REFUND.
View detailed instructions at: cand.uscourts.gov/ecf/payments. For assistance, contact the ECF Help Desk at 1-866-638-7829 or
ecfhelpdesk@cand.uscourts.gov Monday -Friday 9:00 a.m.-4:00 p.m.


                                                FOR U.S. DISTRICT COURT USE ONLY

                             Approved
 Refund request:             Denied                                                                     By Ana Banares at 6:27 am, May 21, 2021
                             'HQLHGņ5HVXEPLWDPHQGHGDSSOLFDWLRQ VHHUHDVRQIRUGenial)
 Approval/denial date:                                                         Request approved/denied Ey:
 Pay.gov refund tracking ID refunded:         26S6GFQS                         Agency refund tracking ID nXPEHU 0971- 15752577
 Date refund processed:                       5/21/2021                        5HIXQGSURFHVVHGEy:
 Reason for dHQLDO LIDSSOLFDEOH 


 Referred for OSC dDWH LIDSSOLFDEOH 
                 Case 3:21-cv-01644-MMC Document 69 Filed 05/24/21 Page 2 of 2


Jesusa Nobleza

From:               notification@pay.gov
Sent:               Friday, May 21, 2021 1:55 PM
To:                 Jesusa Nobleza
Subject:            Pay.gov Refund: CAND CM ECF


CAUTION ‐ EXTERNAL:


Your refund has been submitted to Pay.gov and the details are below. If you have any questions regarding this refund,
please contact CAND Help Desk at (866) 638‐7829 or ECFHelpdesk@cand.uscourts.gov.

Application Name: CAND CM ECF
Pay.gov Tracking ID: 26S6GFQS
Agency Tracking ID: 0971‐15752577

Payment Method: Plastic Card
Transaction Type: Refund
Transaction Date: May 21, 2021 04:53:55 PM

Transaction Amount: $317.00
Account Holder Name: Keith Hafer
Card Type: MasterCard
Card Number: ************5819

THIS IS AN AUTOMATED MESSAGE. PLEASE DO NOT REPLY.
CAUTION ‐ EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening attachments or
clicking on links.




                                                           1
